UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4394


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RODNISHA SADE CANNON,

                 Defendant - Appellant.



                            No. 14-4395


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RODNISHA SADE CANNON,

                 Defendant - Appellant.




Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.  (3:12-cr-00313-FDW-1; 3:13-cr-00095-FDW-
1)


Submitted:   January 20, 2015                          Decided:


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Bradley L. Henry, BREEDING & LODATO, LLC, Knoxville, Tennessee,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Rodnisha Sade Cannon pled guilty in accordance with a

written    plea    agreement      to:        conspiracy        to    commit    health       care

fraud,    18     U.S.C.    §§ 1347,         1349       (2012);       aggravated      identity

theft, 18 U.S.C. § 1028A(a)(1), (b) (2012); conspiracy to commit

money     laundering,       18    U.S.C.             §§ 1956(h),      1957     (2012);      and

attempted disposal and transfer of property to prevent seizure,

18 U.S.C. § 2232 (2012).                She was sentenced to seventy-eight

months for the conspiracies and attempted disposal and transfer

and two years, consecutive, for identity theft, for an aggregate

sentence of 102 months.               Cannon now appeals.                 Her attorney has

filed a brief in accordance with Anders v. California, 386 U.S.

738    (1967),    questioning         the    validity         of    the   guilty     plea   but

concluding       that    there   are        no   meritorious         issues    for    appeal.

Cannon was advised of her right to file a pro se brief but has

not filed such a brief.           We affirm.

            After careful review, we hold that the guilty plea was

knowing and voluntary.           Cannon stated at the Fed. R. Crim. P. 11

hearing    that    her    mind    was       clear       and   she    was     not   under     the

influence of drugs or alcohol.                       She expressed satisfaction with

her attorney’s services.              Cannon admitted her guilt.                   She stated

that her plea was not the result of threats or promises other

than    those     contained      in    the       plea     agreement.          Finally,      the



                                                 3
district court substantially complied with the requirements of

Rule 11.

             With     respect       to   sentencing,         the        court    properly

calculated Cannon’s Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2012) factors and the arguments of the parties, and

provided a sufficiently individualized assessment based on the

facts of the case.           We therefore conclude that the sentence is

procedurally reasonable.              Additionally, given the totality of

the   circumstances,         the   sentence        is   substantively       reasonable.

See   Gall   v.     United    States,     552       U.S.   38,    51    (2007);    United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

             Pursuant to Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                           Accordingly,

we affirm the district court’s judgment.                         This court requires

that counsel inform Cannon, in writing, of her right to petition

the Supreme Court of the United States for further review.                            If

Cannon requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this   court    for     leave      to       withdraw   from       representation.

Counsel’s motion must state that a copy thereof was served on

Cannon.      We dispense with oral argument because the facts and

legal   contentions      are       adequately       presented      in    the    materials




                                              4
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5